Writ of habeas corpus in the nature of an application to terminate a securing order issued by the Supreme Court, Kings County, under Kings County Indictment No. 4464/90, pursuant to a direction in a decision and order of this Court dated February 14, 1995. On March 31, 1995, the Supreme Court, Kings County, extended the securing order for 30 days.
Upon the papers filed in support of the application and after hearing oral argument in support of the application and in opposition thereto, it is
Adjudged that the writ is dismissed, without costs or disbursements.
We find that the Supreme Court, Kings County, properly extended the securing order. Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.